 


109 HRES 730 IH: Recognizing the efforts and contributions of The Women’s Museum: An Institute for the Future.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 730 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Eddie Bernice Johnson of Texas (for herself, Ms. Berkley, Mr. Gene Green of Texas, Mr. Paul, Mr. Conyers, Mr. Doggett, Mr. Reyes, Ms. Jackson-Lee of Texas, Mr. Burgess, Mr. Al Green of Texas, Mr. Rangel, Mr. Hinojosa, and Mrs. Capito) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Recognizing the efforts and contributions of The Women’s Museum: An Institute for the Future. 
 
Whereas The Women's Museum: An Institute for the Future is a Smithsonian affiliate that makes visible the unique, textured, and diverse stories of American women; 
Whereas The Women's Museum is based on the belief that a fully democratic civil society must represent and involve both men and women and that the voices, vision, and contributions of women must be part of the fabric of history and the shape of the future; 
Whereas The Women's Museum’s exhibits and programs expand our understanding of women's participation in shaping the Nation's history and create a lively environment for dialogue and discovery; 
Whereas the mission of The Women's Museum is to bring to life the voices, talents, achievements, aspirations, and stories of women of the past, present, and future; 
Whereas the purpose of The Women's Museum is to popularize the contributions and achievements of American women; 
Whereas The Women's Museum recounts thousands of public and private triumphs and the struggles of those who would be denied their political, social, and spiritual freedoms; 
Whereas The Women's Museum is dedicated to uncovering and telling the stories of women of the past and present in a format that is both entertaining and educational in order to bring wholeness to American history; 
Whereas The Women’s Museum’s Ronya Kozmetsky Institute for the Future, offers hands-on educational programming in a 21st century learning environment by encouraging and reinforcing abilities, dreams, and potential, thus, helping young people and adults acquire the resources and competencies to become productive workers, responsible citizens, and successful individuals; 
Whereas The Women's Museum is a testament to the power of a national network of women by drawing on the resources of women in leadership across the United States, including more than 5,000 graduates from the Foundation for Women’s Resources programs, Leadership Texas and Leadership America; 
Whereas The Women's Museum is housed in the former Peter Wolf Hall of Administration at Fair Park in Dallas, Texas; and 
Whereas the founder of The Women’s Museum, Cathy Bonner, successfully created a showcase for the stories of women's accomplishments and contributions to American life and history: Now, therefore, be it 
 
That the House of Representatives recognizes the efforts and contributions of The Women’s Museum: An Institute for the Future. 
 
